            Case 2:20-cv-01644-JAD-EJY Document 15
                                                14 Filed 10/29/20
                                                         10/28/20 Page 1 of 2




 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: 702.678.5070
 4   Facsimile: 702.878.9995
     malarie@atllp.com
 5
     Attorneys for Defendants Wyndham Vacation Resorts, Inc.
 6   and PVTO Owners Association, Inc.
 7

 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
                                                            Case No.: 2:20-cv-1644-JAD-EJY
11   MARIA MCDERMOTT, individually, and
     JACOB ROTHENBERG, individually,
12                                                          STIPULATION AND [PROPOSED]
                    Plaintiffs,
13                                                          ORDER TO EXTEND DEADLINE FOR
             vs.                                            DEFENDANTS TO FILE THEIR
14                                                          REPLY IN SUPPORT OF MOTION TO
     WYNDHAM VACATION RESORTS, INC.,                        DISMISS TO COMPEL
15   PVTO OWNERS ASSOCIATION, INC., AND                     ARBITRATION (ECF NO. 12)
     DOES 1-50,
16                                                          [FIRST REQUEST]
                    Defendants.
17                                                                   ECF No. 14
18          Defendants, Wyndham Vacation Resorts, Inc. and PVTO Owners Association, Inc.
19   (collectively, “Defendants”), by and through their counsel, Armstrong Teasdale LLP, and Plaintiffs
20   Maria McDermott and Jacob Rothenberg (collectively, “Plaintiffs”), by and through their counsel,
21   Albright, Stoddard, Warnick & Albright, hereby move pursuant to Fed. R. Civ. P. 6 and Local Rule
22   LR IA 6-1, to extend the deadline for Defendants to file their reply in support of Motion to Dismiss
23   to Compel Arbitration, or Alternatively, to Stay Proceedings Pending Arbitration (ECF No. 12)
24   from October 30, 2020, to November 11, 2020. This is the first request to extend this particular
25   deadline.
26          As set forth below, good cause exists to extend the deadline for Defendants to file their reply
27   to November 11, 2020. On October 9, 2020, Defendants filed a Motion to Dismiss to Compel
28   Arbitration, or Alternatively, to Stay Proceedings Pending Arbitration (“Motion to Compel
                                                       1
            Case 2:20-cv-01644-JAD-EJY Document 15
                                                14 Filed 10/29/20
                                                         10/28/20 Page 2 of 2




 1   Arbitration”). (ECF No. 12.) Plaintiffs thereafter filed their Opposition to the Motion to Compel
 2   Arbitration on October 23, 2020. (ECF No. 13.) As such, the current deadline for Defendants to file
 3   their reply to the Motion to Compel Arbitration is this Friday, October 30, 2020.
 4          Although Defendants have been diligent in prosecuting this action to date, they require some
 5   additional time to fully evaluate and prepare their reply in support of their Motion to Compel
 6   Arbitration. Plaintiffs do not oppose providing this additional time. This request is made in good
 7   faith and is not intended to unreasonably delay this matter. In particular, this case was filed a short
 8   time ago and a Scheduling Order has not yet been entered in this case.
 9          Based on the foregoing, the parties respectfully request that this Court extend Defendants’
10   deadline to file their reply to the Motion to Compel Arbitration from October 30, 2020, to
11   November 11, 2020.
12
      Dated this 28th day of October, 2020.             Dated this 28th day of October, 2020.
13
14    ARMSTRONG TEASDALE LLP                            ALBRIGHT, STODDARD, WARNICK
                                                        & ALBRIGHT
15
      By:/s/Michelle D. Alarie                          By:/s/Jorge L. Alvarez
16       MICHELLE D. ALARIE, ESQ.                          G. MARK ALBRIGHT, ESQ.
         Nevada Bar No. 11894                              Nevada Bar No. 001394
17       3770 Howard Hughes Parkway, Suite 200             JORGE L. ALVAREZ, ESQ.
         Las Vegas, Nevada 89169                           Nevada Bar No. 014466
18
                                                           801 South Rancho Drive, Suite D-4
19    Attorneys for Defendant Wyndham Vacation             Las Vegas, Nevada 89106
      Resorts, Inc. and PVTO Owners Association,
20    Inc.                                                  Attorneys for Plaintiffs Maria
                                                            McDermott and Jacob Rothenberg
21
22

23
             Based on the parties' stipulation [ECF No. 14] and good cause appearing,
                                                ORDE
24   IT IS SO ORDERED.
                                                  IT IS SO ORDERED.
25

26
                                                  UNITED STATES DISTRICT JUDGE
27                                                         10-29-2020
                                                  DATE:
28

                                                        2
